COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-07-042-CV
 
 
MYLES H. PENNINGTON                                                       APPELLANT
 
                                                   V.
 
LARRY C. ZAPALAC                                                               APPELLEE
 
                                              ------------
 
            FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Myles H. Pennington attempts to appeal the trial
court=s judgment in
favor of Appellee Larry C. Zapalac.  Because
Appellant=s notice of appeal was not timely filed,
we dismiss the appeal for want of jurisdiction.




The trial court signed the judgment on October 25,
2006.  Appellant filed a timely motion
for new trial; therefore, the notice of appeal was due on January 23, 2007, but
was not filed until January 25, 2007.
Because Appellant=s notice of appeal
appeared untimely, we notified him on February 8, 2007, of our concern that
this court may not have jurisdiction over the appeal and informed him that
unless he or any party desiring to continue the appeal filed with the court a response
showing a reasonable explanation for the late filing of the notice of appeal,
this appeal would be dismissed for want of jurisdiction.  See Tex.
R. App. P. 10.5(b), 26.3(b), 42.3(a). 
We have received no response.
The times for filing a notice of appeal are jurisdictional
in this court, and absent a timely filed notice of appeal or an extension
request, we must dismiss the appeal.  See
Tex. R. App. P. 25.1(b), 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
Because Appellant=s notice of appeal was not timely  filed and he has provided no explanation for
the late filing, we dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  March 22, 2007        




[1]See Tex. R. App. P. 47.4.